Case 9:20-cv-00055-DWM Document 13 Filed 06/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

MARK JOHNSON and MOLLY
JOHNSON, husband and wife,
individually, and on behalf of others
similarly situated,

Plaintiffs,
vs.

STATE FARM MUTUAL
AUTOMOBILE INS. CO., STATE
FARM FIRE AND CAS. CO., and
BRITANIE VANMETER,

Defendants.

 

 

CV 20-55-M—-DWM

ORDER

Defendants State Farm Mutual Automobile Insurance Co. and State Farm

Fire and Casualty Co. (“State Farm”) moves for the admission of Frank Falzetta to

practice before this Court in this case with Dale Cockrell to act as local counsel.

Mr. Falzetta’s application appears to be in order.

Accordingly, IT IS ORDERED that State Farm’s motion to admit Frank

Falzetta pro hac vice (Doc. 9) is GRANTED on the condition that pro hac counsel

shall do his or her own work. This means that pro hac counsel must do his or her

own writing; sign his or her own pleadings, motions, and briefs; and appear and

participate personally. Counsel shall take steps to register in the Court’s electronic
Case 9:20-cv-00055-DWM Document13 Filed 06/08/20 Page 2 of 2

filing system (“CM-ECF”). Further information is available on the Court’s
website, www.mtd.uscourts.gov, or from the Clerk’s Office.

IT IS FURTHER ORDERED that this Order is subject to withdrawal unless
pro hac counsel, within fifteen (15) days of the date of this Order, files a notice
acknowledging counsel’s admission under the terms set forth above. In that notice,
counsel shall also designate a single attorney with the authority to make any and all
decisions related to the administration of this case as the primary point of contact
for the opposing party.

A.
DATED this§# day of June, 2020.

ull

Donald W. loy, District Judge
United States District Court
